EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Perilla on January 5, 2022.
The application has been amended as follows: 
Claim 2, Line 2: “a first direction” has been deleted and replaced with --the first rotational direction--, as antecedent basis for the limitation has previously been provided and in order to maintain consistent claim terminology. 
Claim 3, Line 3” --rotational-- has been inserted following “first”, in order to maintain consistent claim terminology.
Claim 13 has been cancelled in order to overcome a 112(d) issue. 
Claim 14 has been cancelled in order to overcome a 112(d) issue.
Claim 15, Line 1: the dependency of the claim has changed from “claim 14” to --claim 11--, as claim 14 has been cancelled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734